         Case 1:93-cr-00180-LAK Document 917 Filed 08/23/19 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                        August 20, 2019

BY ECF

The Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, New York 10007

       Re:     Mohammad Salameh v. United States, 93 Cr. 180 (LAK)

Dear Judge Kaplan:

        The Government respectfully submits this letter requesting an extension to file its response
to the defendant’s motion for the return of property under Federal Rule of Criminal Procedure
41(g). The Government’s position is that the defendant is not entitled to the return of several
thousand dollars seized at the time of his arrest because he still owes millions of dollars in court-
ordered restitution. The Government is making efforts to track down the whereabouts of the
property at issue so that it can be applied to the defendant’s restitution obligation. The Government
expects that it will have more information soon and will be in a position to file its response to the
Court within sixty days. For these reasons, the Government requests an additional sixty days to
respond to the motion.



                                                        Respectfully submitted,

                                                        GEOFFREY S. BERMAN
                                                        United States Attorney for the
                                                        Southern District of New York

                                                  By:      /s/ Danielle R. Sassoon
                                                        Danielle R. Sassoon
                                                        Assistant United States Attorney
                                                        (212) 637-1115
